DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2020 has been entered.
 
Summary
The present application is being examined under the pre-AIA  first to invent provisions.
The Applicant arguments and claim amendments received on August 10, 2020 are entered into the file. Currently, claim 16 is amended; claim 31 is withdrawn; and claims 1-15, 17-18, and 29 are cancelled, resulting in claims 16, 19-28, and 30 pending for examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Sweden on 15 January 2010. It is noted, however, that applicant has not filed a certified copy of the Swedish application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 11, 2020, September 23, 2020, and December 30, 2020 have considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 19-23, 25, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (US 2005/0079780)1 in view of Mortensen (“Wood-Plastic Composites”, Concise Encyclopedia of Composite Materials)1 and Pervan (US 2009/0155612)2.
With respect to claims 16 and 25, Rowe teaches a laminar product 10 (building panel) made up of a base layer 12 (carrier) and a resin-saturated fiber overlay 14 (surface layer) (paragraph [0010]; FIG. 1). One of the most common fibers usable in the overlay 14 (surface layer) is alpha cellulose or mixtures thereof with other cellulose fibers, e.g., a highly bleached fibrous cellulosic pulp and/or beaten alpha pulp, preferably bleached Kraft pulp (refined fibers) (paragraph [0014]). The resin is typically incorporated into the overlay in an amount of about 50% to 400% based on the dry weight of the paper (weight ratio of resin to refined fibers) (paragraph [0017]).
The weight ratio of resin to refined fibers range of Rowe substantially overlaps the claimed range in the instant claims 16 and 25. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range 
Rowe is silent as to the overlay (surface layer) comprising 30-40% bleached pulp (refined fibers) by weight.
Mortensen teaches that the combination of wood and thermoplastic results in materials with unique physical properties (page 934, 4. Physical and Mechanical Properties). In general the wood component tends to increase the stiffness, thermal stability, UV resistance, and workability of the composite, whereas thermoplastics improve moisture resistance, resistance to decay, and impart thermoforming characteristics (page 934, 4. Physical and Mechanical Properties). Table 1 shows how the modulus and strength of wood-plastic composites change with increasing wood fiber content.
Since both Rowe and Mortensen teaches wood-plastic composites, it would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the bleached pulp (refined fiber) content of Rowe to include the claimed range. One would have been motivated to provide a wood-plastic composite with sufficient stiffness, thermal stability, UV resistance, and workability, while maintaining sufficient moisture resistance, resistance to decay, and thermoforming characteristics. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
Rowe in view of Mortensen is silent as to the surface layer having a thickness of 0.2-1.0 mm.
Pervan teaches a building panel that comprises a surface layer and a core, which comprises wood fibers (paragraph [0041]). The surface layer comprises a substantially homogeneous mix of wood fibers, a binder, and wear resistant particles (paragraph [0041]). Pervan further teaches that a surface layer which comprises wear resistant particles, for example aluminum oxide, and where such particles are distributed over a substantial thickness of the surface layer, for example 0.2-1.0 mm, could have a density which is higher than the present laminate surfaces, especially if such a layer also comprises a high degree of binders (paragraph [0060]). This could result in the impact resistance to be considerably higher than in traditional laminate flooring where aluminum oxide is used in very thin and well defined overlays with a thickness below 0.10 mm (paragraph [0060]).
Since both Rowe in view of Mortensen and Pervan teach building panels comprising a surface layer and a core layer where the surface layer comprises wood fibers, a high degree of binders, and alumina particles (Rowe; paragraph [0026]), it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the overlay (surface layer) of Pervan in view of Mortensen, which may include alumina particles (Rowe; paragraph [0026]) and comprises a high degree of binder (Rowe; paragraph [0017]), to have a thickness of 0.2-1.0 mm in order to provide the overlay (surface layer) with a sufficient density to increase impact resistance compared to a thinner overlay.
The limitation “wherein the surface layer is applied as a dry powder layer” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the surface layer) is laminated to the base layer (carrier) (paragraph [0004]).

With respect to claims 19-20, Rowe in view of Mortensen and Pervan teaches all the limitations of claim 16 above. Rowe further teaches the overlay sheet (surface layer) contains an abrasion resistant mineral pigment (wear resistant particle/pigment) (paragraph [0026]).

With respect to claim 21, Rowe in view of Mortensen and Pervan teaches all the limitations of claim 16 above. Rowe further teaches that the base layer (carrier) may be formed from cellulose fiber, including wood pulp of various kinds of hardwood and soft wood (wood fiber based core) (paragraph [0028]).

With respect to claim 22, Rowe in view of Mortensen and Pervan teaches all the limitations of claim 21 above. Rowe further teaches the overlay (surface layer) is laminated (attached) to the base layer (carrier/wood fiber based core) (paragraph [0004]). Additionally, Rowe teaches the thickness of the base layer 12 (carrier/wood fiber based core) will be comparable to thicknesses routinely encountered in the decorative laminating arts, for example about 80-150 mils thick or 100 to 125 mils thick (paragraph [0022]). The overlay (surface layer) of Rowe in view of Mortensen and Pervan has a thickness of 0.2-1.0 mm (see rejection of claim 16 above). In millimeters, Rowe 12 (carrier/wood fiber based core) is 2.03-3.81 mm or 2.54-3.18 mm (paragraph [0022]). Therefore the base layer 12 (carrier/wood fiber based core) comprises a major part of the panel.

With respect to claim 23, Rowe in view of Mortensen and Pervan teaches all the limitations of claim 21 above. Rowe further teaches the laminar product (building panel) of the invention is particularly useful as flooring (floor panel) (paragraph [0001]).

With respect to claim 27, Rowe in view of Mortensen and Pervan teaches all the limitations of claim 16 above. Rowe further teaches a print layer 16 (sublayer) may be incorporated between the felt or matt base layer 52 (carrier) and the overlay 14 (surface layer) (paragraph [0013]; FIG. 3).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (US 2005/0079780)3 in view of Mortensen (“Wood-Plastic Composites”, Concise Encyclopedia of Composite Materials)1 and Pervan (US 2009/0155612)4 as applied to claim 16 above. Supporting evidence provided by Garcis Espino (US 2007/0256804)1.
With respect to claim 30, Rowe in view of Mortensen and Pervan teaches all the limitations of claim 16 above. As discussed above, Rowe teaches fibers usable in the overlay 14 (surface layer) is alpha cellulose or mixtures thereof with other cellulose fibers, e.g., a highly bleached fibrous cellulosic pulp and/or beaten alpha pulp, and are preferably bleached Kraft pulp (refined fibers
Garcis Espino teaches that bleached fibers are white (paragraphs [0008]-[0010]; [0015]; [0021]). Therefore, the overlay (surface layer) of Rowe in view of Mortensen and Pervan is white because it comprises bleached fibers.

Claims 24 and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (US 2005/0079780)1 in view of Mortensen (“Wood-Plastic Composites”, Concise Encyclopedia of Composite Materials)1 and Pervan (US 2009/0155612)2 as applied to claims 16 and 21 above, and further in view of Kalwa (US 2010/0323187)1.
With respect to claim 24, Rowe in view of Mortensen and Pervan teaches all the limitations of claim 21 above.
Rowe in view of Mortensen and Pervan is silent as to the base layer (carrier) being an HDF panel.
Kalwa teaches a panel comprising a surface layer in a substrate which comprises cellulose fibers, at least one binder, and wear resistant particles (paragraphs [0004]-[0010]). The substrate 10 may comprise three layers 11, 12, 13 (paragraph [0032]; FIG. 2). A board 12 is used to give stability the panel and may be an HDF board (paragraph [0035]).
Since both Rowe in view of Mortensen and Pervan and Kalwa teach panels comprising a surface layer of cellulose and resin, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the base layer (carrier) of Rowe in view of Mortensen to be an HDF board, in order to provide stability to the panel. It would have been obvious to the ordinary artisan to choose the appropriate panel from those taught by Kalwa based on the intended purpose of the resulting panel.

With respect to claims 27-28, Rowe in view of Mortensen and Pervan teaches all the limitations of claim 21 above.
Rowe in view of Mortensen and Pervan is silent as to a sublayer comprising a mix of wood fibers and resin arranged between the base layer (carrier) and the overlay (surface layer).
Kalwa teaches a panel comprising a surface layer in a substrate which comprises cellulose fibers, at least one binder, and wear resistant particles (paragraphs [0004]-[0010]). The substrate 10 may comprise three layers 11, 12, 13 (paragraph [0032]; FIG. 2). A core 11 is positioned underneath the surface layer 1 and provides resilience to the surface layer (paragraph [0033]). The core 11 can comprise wood fibers, cellulose fibers, hemp fibers, cotton fibers, and/or plastic fibers (paragraph [0033]). Since the purpose of the core 11 is primarily not the stability of the overall panel, but the resilience, less costly components, like wood fibers, can be used in higher concentrations (paragraph [0033]). Other possible components of the core 11 can be a binder (such as a resin), bleached cellulose, unbleached cellulose, bleached ground wood, unbleached ground wood and/or pigments (paragraph [0033]).
Since both Rowe in view of Mortensen and Pervan and Kalwa teach panels comprising a surface layer of cellulose and resin, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the laminate (building panel) of Rowe in view of Mortensen and Pervan to include a core as taught by Kalwa positioned under the overlay (surface layer) in order to provide resilience to the overlay (surface layer). It would have been obvious to the ordinary artisan to choose the appropriate components for the core from those taught by Kalwa based on the intended purpose of the resulting panel. It is noted that the majority of the options may be classified as wood fibers, and that it would be obvious to the .

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (US 2005/0079780)5 in view of Mortensen (“Wood-Plastic Composites”, Concise Encyclopedia of Composite Materials)1 and Pervan (US 2009/0155612)6 as applied to claim 21 above and further in view of Briere (US 2006/0021165)1.
With respect to claim 26, Rowe in view of Mortensen and Pervan teaches all the limitations of claim 21 above.
Rowe in view of Mortensen and Pervan is silent as to a balancing layer being applied to the surface of the base layer (carrier) that is opposite the overlay (surface layer).
Briere teaches wear resistant decorative laminate flooring members (paragraph [0002]) which comprise a plurality of discrete layers including a wear layer, a decorative layer, a core, and a backing balancing layer (paragraph [0025]). The backing balancing layer connected to the bottom surface of the core in order to provide improved moisture resistance, structural integrity, and reduced warp and wear tendencies of the panel (paragraph [0027]).
Since both Rowe in view of Mortensen and Pervan and Briere teach decorative laminate flooring members comprising a wear layer and a core, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the laminate (building panel) of Rowe in view of Mortensen and Pervan to include a backing balancing layer on the bottom surface of the base layer (carrier) in order to provide improved moisture resistance, structural integrity, and reduced warp and wear tendencies to the laminate (building panel).

Claim 30 is also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (US 2005/0079780)7 in view of Mortensen (“Wood-Plastic Composites”, Concise Encyclopedia of Composite Materials)1 and Pervan (US 2009/0155612)8 as applied to claim 16 above and further in view of Garcis Espino (US 2007/0256804)1.
With respect to claim 30, Rowe in view of Mortensen and Pervan teaches all the limitations of claim 16 above. As discussed above, Rowe teaches fibers usable in the overlay 14 (surface layer) is alpha cellulose or mixtures thereof with other cellulose fibers, e.g., a highly bleached fibrous cellulosic pulp and/or beaten alpha pulp, and are preferably bleached Kraft pulp (refined fibers) (paragraph [0014]).
Rowe in view of Mortensen and Pervan is silent as to the overlay (surface layer) being white.
Garcis Espino teaches light to white wood-base boards which have been produced from bleached wood fibers and/or have been beater-dyed with a white pigment (paragraph [0001]). Depending on the combination of the above measures taken, a desired whiteness can be easily established (paragraph [0015]).
Since both Rowe in view of Mortensen and Pervan and Garcis Espino teach wood-base boards formed from bleached fibers, it would have been obvious to one of ordinary skill in the art to add white pigment to the overlay (surface layer) of Rowe in view of Mortensen in order to achieve a desired whiteness. The choice of using a color pigment is a design choice with no mechanical function and is thus obvious. See MPEP 2144.04(I).

Alternate Rejection
In the event it is determined that applying the surface layer as a dry powder layer does provide an additional structural feature to the product, claims 16, 19-28, and 30 would be rejected as follows.
 
Claims 16, 19-23, 25, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (US 2005/0079780)9 in view of Mortensen (“Wood-Plastic Composites”, Concise Encyclopedia of Composite Materials)1, Pervan (US 2009/0155612)10, and BTLSR Toledo (“Advantages to Using Powdered Resins”)1,11.
With respect to claims 16 and 25, Rowe teaches a laminar product 10 (building panel) made up of a base layer 12 (carrier) and a resin-saturated fiber overlay 14 (surface layer) (paragraph [0010]; FIG. 1). One of the most common fibers usable in the overlay 14 (surface layer) is alpha cellulose or mixtures thereof with other cellulose fibers, e.g., a highly bleached fibrous cellulosic pulp and/or beaten alpha pulp, preferably bleached Kraft pulp (refined fibers) (paragraph [0014]). The resin is typically incorporated into the overlay in an amount of about 50% to 400% based on the dry weight of the paper (weight ratio of resin to refined fibers) (paragraph [0017]).
The weight ratio of resin to refined fibers range of Rowe substantially overlaps the claimed range in the instant claims 16 and 25. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Rowe, because overlapping ranges have been held to establish prima facie obviousness.
Rowe is silent as to the overlay (surface layer) comprising 30-40% bleached pulp (refined fibers) by weight.
Mortensen teaches that the combination of wood and thermoplastic results in materials with unique physical properties (page 934, 4. Physical and Mechanical Properties). In general the wood component tends to increase the stiffness, thermal stability, UV resistance, and workability of the composite, whereas thermoplastics improve moisture resistance, resistance to decay, and impart thermoforming characteristics (page 934, 4. Physical and Mechanical Properties). Table 1 shows how the modulus and strength of wood-plastic composites change with increasing wood fiber content.
Since both Rowe and Mortensen teaches wood-plastic composites, it would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the bleached pulp (refined fiber) content of Rowe to include the claimed range. One would have been motivated to provide a wood-plastic composite with sufficient stiffness, thermal stability, UV resistance, and workability, while maintaining sufficient moisture resistance, resistance to decay, and thermoforming characteristics. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
Rowe in view of Mortensen is silent as to the surface layer having a thickness of 0.2-1.0 mm.
Pervan teaches a building panel that comprises a surface layer and a core, which comprises wood fibers (paragraph [0041]). The surface layer comprises a substantially homogeneous mix of wood fibers, a binder, and wear resistant particles (paragraph [0041]). Pervan further teaches that a surface layer which comprises wear resistant particles, for example aluminum oxide, and where such particles are distributed over a substantial thickness of the surface layer, for example 0.2-1.0 mm, could have a density which is higher than the present laminate surfaces, especially if such a layer also comprises a high degree of binders (paragraph [0060]). This could result in the impact resistance to be considerably higher than in traditional laminate flooring where aluminum oxide is used in very thin and well defined overlays with a thickness below 0.10 mm (paragraph [0060]).
Since both Rowe in view of Mortensen and Pervan teach building panels comprising a surface layer and a core layer where the surface layer comprises wood fibers, a high degree of binders, and alumina particles (Rowe; paragraph [0026]), it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the overlay (surface layer) of Pervan in view of Mortensen, which may include alumina particles (Rowe; paragraph [0026]) and comprises a high degree of binder (Rowe; paragraph [0017]), to have a thickness of 0.2-1.0 mm in order to provide the overlay (surface layer) with a sufficient density to increase impact resistance compared to a thinner overlay.
Rowe in view of Mortensen and Pervan is silent as to the overlay (surface layer) being applied as a dry powder layer.
BTLSR Toledo teaches that powdered resins are advantageous over liquid resins because powder resins result in very little waste, are easier to package and transport, and are more stable when exposed factors like aging and climate conditions (“Advantages to Using Powdered 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used powdered resin for the overlay (surface layer) in order to decrease waste and provide a more accurate and effective product.

With respect to claims 19-20, Rowe in view of Mortensen, Pervan, and BTLSR Toledo teaches all the limitations of claim 16 above. Rowe further teaches the overlay sheet (surface layer) contains an abrasion resistant mineral pigment (wear resistant particle/pigment) (paragraph [0026]).

With respect to claim 21, Rowe in view of Mortensen, Pervan, and BTLSR Toledo teaches all the limitations of claim 16 above. Rowe further teaches that the base layer (carrier) may be formed from cellulose fiber, including wood pulp of various kinds of hardwood and soft wood (wood fiber based core) (paragraph [0028]).

With respect to claim 22, Rowe in view of Mortensen, Pervan, and BTLSR Toledo teaches all the limitations of claim 21 above. Rowe further teaches the overlay (surface layer) is laminated (attached) to the base layer (carrier/wood fiber based core) (paragraph [0004]). Additionally, Rowe teaches the thickness of the base layer 12 (carrier/wood fiber based core) will be comparable to thicknesses routinely encountered in the decorative laminating arts, for example about 80-150 mils thick or 100 to 125 mils thick (paragraph [0022]). The overlay (surface layer) of Rowe in view of Mortensen and Pervan has a thickness of 0.2-1.0 mm (see 12 (carrier/wood fiber based core) is 2.03-3.81 mm or 2.54-3.18 mm (paragraph [0022]). Therefore the base layer 12 (carrier/wood fiber based core) comprises a major part of the panel.

With respect to claim 23, Rowe in view of Mortensen, Pervan, and BTLSR Toledo teaches all the limitations of claim 21 above. Rowe further teaches the laminar product (building panel) of the invention is particularly useful as flooring (floor panel) (paragraph [0001]).

With respect to claim 27, Rowe in view of Mortensen, Pervan, and BTLSR Toledo teaches all the limitations of claim 16 above. Rowe further teaches a print layer 16 (sublayer) may be incorporated between the felt or matt base layer 52 (carrier) and the overlay 14 (surface layer) (paragraph [0013]; FIG. 3).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (US 2005/0079780)12 in view of Mortensen (“Wood-Plastic Composites”, Concise Encyclopedia of Composite Materials)1, Pervan (US 2009/0155612)13, and BTLSR Toledo (“Advantages to Using Powdered Resins”)1,14 as applied to claim 16 above. Supporting evidence provided by Garcis Espino (US 2007/0256804)1.
With respect to claim 30, Rowe in view of Mortensen, Pervan, and BTLSR Toledo teaches all the limitations of claim 16 above. As discussed above, Rowe teaches fibers usable in the overlay 14 (surface layer) is alpha cellulose or mixtures thereof with other cellulose fibers, e.g., a highly bleached fibrous cellulosic pulp and/or beaten alpha pulp, and are preferably bleached Kraft pulp (refined fibers) (paragraph [0014]).
Garcis Espino teaches that bleached fibers are white (paragraphs [0008]-[0010]; [0015]; [0021]). Therefore, the overlay (surface layer) of Rowe in view of Mortensen, Pervan, and BTLSR Toledo is white because it comprises bleached fibers.







Claims 24 and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (US 2005/0079780)15 in view of Mortensen (“Wood-Plastic Composites”, Concise Encyclopedia of Composite Materials)1, Pervan (US 2009/0155612)16, and BTLSR Toledo (“Advantages to Using Powdered Resins”)1,17 as applied to claims 16 and 21 above, and further in view of Kalwa (US 2010/0323187)1.
With respect to claim 24, Rowe in view of Mortensen, Pervan, and BTLSR Toledo teaches all the limitations of claim 21 above.
Rowe in view of Mortensen, Pervan, and BTLSR Toledo is silent as to the base layer (carrier) being an HDF panel.
Kalwa teaches a panel comprising a surface layer in a substrate which comprises cellulose fibers, at least one binder, and wear resistant particles (paragraphs [0004]-[0010]). The substrate 10 may comprise three layers 11, 12, 13 (paragraph [0032]; FIG. 2). A board 12 is used to give stability the panel and may be an HDF board (paragraph [0035]).
Since both Rowe in view of Mortensen, Pervan, and BTLSR Toledo and Kalwa teach panels comprising a surface layer of cellulose and resin, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the base layer (carrier) of Rowe in view of Mortensen and BTLSR Toledo to be an HDF board, in order to provide stability to the panel. It would have been obvious to the ordinary artisan to choose the appropriate panel from those taught by Kalwa based on the intended purpose of the resulting panel.

With respect to claims 27-28, Rowe in view of Mortensen, Pervan, and BTLSR Toledo teaches all the limitations of claim 21 above.
Rowe in view of Mortensen, Pervan, and BTLSR Toledo is silent as to a sublayer comprising a mix of wood fibers and resin arranged between the base layer (carrier) and the overlay (surface layer).
Kalwa teaches a panel comprising a surface layer in a substrate which comprises cellulose fibers, at least one binder, and wear resistant particles (paragraphs [0004]-[0010]). The substrate 10 may comprise three layers 11, 12, 13 (paragraph [0032]; FIG. 2). A core 11 is 1 and provides resilience to the surface layer (paragraph [0033]). The core 11 can comprise wood fibers, cellulose fibers, hemp fibers, cotton fibers, and/or plastic fibers (paragraph [0033]). Since the purpose of the core 11 is primarily not the stability of the overall panel, but the resilience, less costly components, like wood fibers, can be used in higher concentrations (paragraph [0033]). Other possible components of the core 11 can be a binder (such as a resin), bleached cellulose, unbleached cellulose, bleached ground wood, unbleached ground wood and/or pigments (paragraph [0033]).
Since both Rowe in view of Mortensen, Pervan, and BTLSR Toledo and Kalwa teach panels comprising a surface layer of cellulose and resin, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the laminate (building panel) of Rowe in view of Mortensen, Pervan, and BTLSR Toledo to include a core as taught by Kalwa positioned under the overlay (surface layer) in order to provide resilience to the overlay (surface layer). It would have been obvious to the ordinary artisan to choose the appropriate components for the core from those taught by Kalwa based on the intended purpose of the resulting panel. It is noted that the majority of the options may be classified as wood fibers, and that it would be obvious to the ordinary artisan to use a binder (such as a resin) in addition to the wood fibers in order to hold the different components together, as discussed in paragraph [0027] of Kalwa.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (US 2005/0079780)18 in view of Mortensen (“Wood-Plastic Composites”, Concise Encyclopedia of Composite Materials)1 Pervan (US 2009/0155612)19, and BTLSR Toledo (“Advantages to Using Powdered Resins”)1,20 as applied to claim 21 above and further in view of Briere (US 2006/0021165)1.
With respect to claim 26, Rowe in view of Mortensen, Pervan, and BTLSR Toledo teaches all the limitations of claim 21 above.
Rowe in view of Mortensen, Pervan, and BTLSR Toledo is silent as to a balancing layer being applied to the surface of the base layer (carrier) that is opposite the overlay (surface layer).
Briere teaches wear resistant decorative laminate flooring members (paragraph [0002]) which comprise a plurality of discrete layers including a wear layer, a decorative layer, a core, and a backing balancing layer (paragraph [0025]). The backing balancing layer connected to the bottom surface of the core in order to provide improved moisture resistance, structural integrity, and reduced warp and wear tendencies of the panel (paragraph [0027]).
Since both Rowe in view of Mortensen, Pervan, and BTLSR Toledo and Briere teach decorative laminate flooring members comprising a wear layer and a core, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the laminate (building panel) of Rowe in view of Mortensen, Pervan, and BTLSR Toledo to include a backing balancing layer on the bottom surface of the base layer (carrier) in order to provide improved moisture resistance, structural integrity, and reduced warp and wear tendencies to the laminate (building panel).

Claim 30 is also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (US 2005/0079780)21 in view of Mortensen (“Wood-Plastic Composites”, Concise Encyclopedia of Composite Materials)1, Pervan (US 2009/0155612)22, and BTLSR Toledo (“Advantages to Using Powdered Resins”)1,23 as applied to claim 16 above and further in view of Garcis Espino (US 2007/0256804)1.
With respect to claim 30, Rowe in view of Mortensen, Pervan, and BTLSR Toledo teaches all the limitations of claim 16 above. As discussed above, Rowe teaches fibers usable in the overlay 14 (surface layer) is alpha cellulose or mixtures thereof with other cellulose fibers, e.g., a highly bleached fibrous cellulosic pulp and/or beaten alpha pulp, and are preferably bleached Kraft pulp (refined fibers) (paragraph [0014]).
Rowe in view of Mortensen, Pervan, and BTLSR Toledo is silent as to the overlay (surface layer) being white.
Garcis Espino teaches light to white wood-base boards which have been produced from bleached wood fibers and/or have been beater-dyed with a white pigment (paragraph [0001]). Depending on the combination of the above measures taken, a desired whiteness can be easily established (paragraph [0015]).
Since both Rowe in view of Mortensen, Pervan, and BTLSR Toledo and Garcis Espino teach wood-base boards formed from bleached fibers, it would have been obvious to one of ordinary skill in the art to add white pigment to the overlay (surface layer) of Rowe in view of Mortensen, Pervan, and BTLSR Toledo in order to achieve a desired whiteness. The choice of .


Response to Arguments
Response – Claim Rejections 35 USC §103
Applicant's arguments filed August 10, 2020 have been fully considered but they are not persuasive.

On pages 5-6 of the response Applicant submits that the invention of claim 16 is the result of the careful balancing of two separate parameters, namely (i) the weight ratio of resin to resin fibers in the surface layer and (ii) the refined fiber content of the surface layer. Applicant further submits this is neither taught or suggested in either of the cited art references, either alone or in combination.
The Examiner respectfully disagrees. In response to applicant's argument that the prior art does not acknowledge the careful balancing of two parameters, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Rowe explicitly teaches that the resin is typically incorporated into the overlay in an amount of about 50% to 400% based 
With the respect to the instant specification, there is no discussion of the balancing of the ratio of resin to refined fibers and the wt% of refined fibers in the surface layer. Page 6, lines 1-6 and page 8, line 23 through page 9, line 3 of the instant specification states that the claimed ratio of resin to refined fibers increases processability and improves stain resistance. Values for the weight percentage of refined fibers in the surface layer are recorded in the table in the examples section, however other than that, the parameter of refined fiber weight percent is not discussed in the instant specification. Therefore the careful balancing of the two separate parameters and the properties that result from said balancing are not clear from the instant specification.

On page 6 of the response Applicant submits that the amount of refined fibers is not a results effective variable. Applicant submits that the Office’s rational for such an assertion is merely that Mortensen’s parameters for optimization are allegedly “greatly reduced”, and concludes that a reduction in the number of parameters would not suggest any relationship between the two parameters. Applicant further concludes that the cited art does not provide any motivation to a person of ordinary skill in the art to provide refined fibers and resin in the ratios and amounts recited in claim 16.
The Examiner respectfully disagrees. The amount of refined fibers are a results effective variable based on the teachings of Mortensen, which are that the wood component tends to increase the stiffness, thermal stability, UV resistance, and workability of the composite, whereas thermoplastics improve moisture resistance, resistance to decay, and impart thermoforming characteristics (page 934, 4. Physical and Mechanical Properties). Therefore it is clear from the teachings of Mortensen that changing the refined fiber content would result in a change in stiffness, thermal stability, UV resistance, workability, moisture resistance, resistance to decay, and thermoforming characteristics of the composite, and thus the amount of refined fibers is a result effective variable.
With respect to the parameters for optimization being “greatly reduced” quote from the Advisory Action, it was not asserted that a reduction in the number of parameters would suggest a relationship between the two parameters. Rowe explicitly teaches the relationship between the two parameters (i.e., the claimed weight ratio of resin to refined fibers), as discussed in the rejection of claim 16 above. While Rowe teaches the weight ratio relationship between the resin and refined fibers, Rowe does not teach specific weight percentages for the two. However, based on the teachings of Mortensen, it would be obvious to the ordinary artisan to optimize the amount of refined fibers to arrive at the desired balance of properties, as discussed in the rejection of claim 16 above.

On pages 6-7 Applicant submits that the optimization of the wood component (refined fiber) because it is the only parameter left to optimize relies on the presumption that a person of ordinary skill in the art would know that said ratio must be balanced with the fiber content in the surface layer. Applicant concludes that an ordinarily skilled artisan would only have been so motivated if they had read the instant application, therefore the current rejection has been devised with the benefit of hindsight.
The Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The optimization of the refined fiber was not based on the fact that it was the only parameter left but rather was based on the teachings of Mortensen, as discussed above. Rowe explicitly teaches the relationship between the two parameters (i.e., the claimed weight ratio of resin to refined fibers), as discussed in the rejection of claim 16 above. While Rowe teaches the weight ratio relationship between the resin and refined fibers, Rowe does not teach specific weight percentages for the two. However, based on the teachings of Mortensen, it would be obvious to the ordinary artisan to optimize the amount of refined fibers to arrive at the desired balance of properties, as discussed in the rejection of claim 16 above. Applicant need not have 

On page 7 of the response Applicant submits that Mortensen’s disclosure relates to structural composites, such as window frames and deck boards, whereas Rowe describes very thin overlays. Applicant concludes that one of ordinary skill in the art would not have turned to Mortensen, starting from Rowe.
The Examiner respectfully disagrees. Rowe is directed to a laminar product having an overlay impregnated with a saturating resin laminated to a base layer that is useful as flooring, wallboard, and the like (Rowe; paragraph [0001]). The overlay can be formed from any natural or synthetic fiber, and one of the most common fibers used is highly bleached fibrous cellulosic pulp (Rowe; paragraph [0014]). The pulp may consist of hardwoods or softwoods or a mixture of hardwoods and softwoods (paragraph [0014]). Examples of saturating resins that may be impregnated into the overlay fibers are presented in paragraph [0016]). The resin is typically incorporated in the overlay in an amount of about 50% to 400% based on the dry weight of the paper (paragraph [0017]).
Mortensen is directed to wood-plastic composites in general, where wood has commonly been used as an inexpensive filler by the plastics industry (Mortensen; Wood-Plastic Composites). In general the wood component tends to increase the stiffness, thermal stability, UV resistance, and workability of the composite, whereas thermoplastics improve moisture resistance, resistance to decay, and impart thermoforming characteristics (page 934, 4. Physical and Mechanical Properties). Table 1 shows how the modulus and strength of wood-plastic composites change with increasing wood fiber content. While the Figures 1 and 2 on page 933 of 
One of ordinary skill in the art would recognize that the overlay of Rowe is a wood-plastic composite. Rowe is silent as to the specific amount of bleached fibers by weight included in the overlay. Based on this the ordinary artisan would be directed to the teachings of Mortensen, which discusses the effects of different weight percentages of wood fibers on wood-plastic composites. Mortensen does not disclose that these properties are only seen at certain thicknesses, therefore the ordinary artisan would have a reasonable expectation of success. Upon the combination, based on the teachings of Mortensen, the ordinary artisan would understand the overlay of Rowe would function with optimized stiffness, thermal stability, UV resistance, and workability, while maintaining sufficient moisture resistance, resistance to decay, and thermoforming characteristics. As discussed in the rejections above, it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

On page 7 of the response Applicant submits that Rowe explicitly teaches that conventional wear layers (i.e., overlays of Rowe’s embodiments) are 5-16 mm thick and that Rowe provides an improvement over such known, conventional layers in that Rowe’s overlays may be between 1-3 mm thick or 2-5 mm thick. One of ordinary skill in the art would have no reason based on Rowe’s disclosure to select a thickness less than the thickness known in the art at the time, disclosed by Rowe or otherwise, nor would one of ordinary skill have had any reason of success in selecting a thickness less than those described in Rowe’s disclosure.
The Examiner respectfully disagrees. It is unclear how the overlays of Rowe can both have the thickness of conventional wear layers (5-16 mils) as well as provide improvement over conventional wear layers by having a thickness less than conventional wear layers (1-5 mils). It is also noted that Rowe does not disclose thickness values in millimeters but instead uses mils (1 mil = 0.0254 mm). Therefore the disclosed overlay thickness of Rowe is less than the claimed thickness, rather than greater than the claimed thickness as asserted.
The Examiner agrees with Applicant that Rowe in view of Mortensen does not teach the newly amended claim thickness. As such, the rejection of claim 16 above now relies on Pervan to teach this limitation. Pervan teaches a building panel that comprises a surface layer and a core, which comprises wood fibers (paragraph [0041]). The surface layer comprises a substantially homogeneous mix of wood fibers, a binder, and wear resistant particles (paragraph [0041]). Pervan further teaches that a surface layer which comprises wear resistant particles, for example aluminum oxide, and where such particles are distributed over a substantial thickness of the surface layer, for example 0.2-1.0 mm, could have a density which is higher than the present laminate surfaces, especially if such a layer also comprises a high degree of binders (paragraph [0060]). This could result in the impact resistance to be considerably higher than in traditional laminate flooring where aluminum oxide is used in very thin and well defined overlays with a thickness below 0.10 mm (paragraph [0060]).
Since both Rowe in view of Mortensen and Pervan teach building panels comprising a surface layer and a core layer where the surface layer comprises wood fibers, a high degree of binders, and alumina particles (Rowe; paragraph [0026]), it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the overlay (surface layer) of Pervan in view of Mortensen, which may include alumina particles (Rowe; paragraph [0026]) surface layer) with a sufficient density to increase impact resistance compared to a thinner overlay.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789


/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Previously cited
        3 Previously presented
        4 Previously cited
        5 Previously presented
        6 Previously cited
        7 Previously presented
        8 Previously cited
        9 Previously presented
        10 Previously cited
        11 Cited in IDS filed August 1, 2019 and provided therewith
        12 Previously presented
        13 Previously cited
        14 Cited in IDS filed August 1, 2019 and provided therewith
        15 Previously presented
        16 Previously cited
        17 Cited in IDS filed August 1, 2019 and provided therewith
        18 Previously presented
        19 Previously cited
        20 Cited in IDS filed August 1, 2019 and provided therewith
        21 Previously presented
        22 Previously cited
        23 Cited in IDS filed August 1, 2019 and provided therewith